         Case 1:19-mc-00195-KPF Document 58 Filed 02/21/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


COMMISSIONS IMPORT EXPORT S.A..
                      Petitioner.
                                                        No.                       19-mc-00195-KPF
v.


REPUBLIC OF THE CONGO and
ECREE LLC,

Respondents.



DECLARATION OF ROGERIO ALVES IN SUPPORT OF
MOTION TO VACATE CERTIFICATE OF DEFAULT

 Rogerio Alves, hereby declare as follows:

     I. I am a lawyer at the law firm Rogerio Alves & Associates ("RA&A") in Portugal.

     2. I am the Founding and Managing partner of RA&A, and the head of Litigation and

        Arbitration, and my practice focuses on White Collar Criminal Law and Criminal

        Litigation. I am also the former President of the Portuguese Bar Association, and an Invited

        Professor in Legal Discourse and Presentation at the Lisbon Law School of Catholic

        University.

     3. A link to my biography can be found at: http:/hvww.raassociados.pt/en/team/lawyer/?pg=I

     4. I have represented Mr. Jose Veiga since 2016. Mr. Veiga has always sustained that he is

        the sole owner of the Spanish company, Mivux. S.A.O. which owns Ecree LLC, a

        Respondent in this lawsuit.

     5. I respectfully submit this Declaration in support of Ecree LLC's motion to vacate the

        Certifciate of Default.
      Case 1:19-mc-00195-KPF Document 58 Filed 02/21/20 Page 2 of 2




    6. I have read the contents of the Petition and to the best of my knowledge, the allegations

       contained therein, to the extent that they are based upon the statements from the article

       published by Global Witness, are not accurate.

    7. Similar allegations have been made as against Mr. Veiga in Portugal. 1 have represented

       Mr. Veiga in defending him from these kind of accusations in the criminal investigation

       since 2016.

    8. The criminal investigation in Portugal concerned businesses and contracts made between

       Mr. Veiga — and entities controlled by him where he was the owner or ultimate beneficial

       owner— and the Republic of the Congo.

   9. Despite the fact that a criminal investigation has been in progress for several years (file

       398/141.3TELSB), to date, no formal charges have been brought.

1 declare under penalty of perjury under the laws of the United States of America that the foregoing

is true and correct. Executed on this date in Lisbon. Portugal


Date: February 21, 2020                                      Respectfully Submitted.

                                                                         Am L7

                                                             By: Rogerio Alves
